Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 1 of 12 PageID #: 316




                                   UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                          AT LOUISVILLE


JAMES MALLORY                                                                                        PLAINTIFF

vs.                                                               CIVIL ACTION NO. 3:19-CV-120-CRS

MARK BOLTON, et al.                                                                              DEFENDANTS


                                          MEMORANDUM OPINION

           This matter is before the Court on the motion of Defendants Dr. Kevin Smith (“Smith”)

and Rachel White (“White”) to dismiss. DN 46. Plaintiff, James Mallory, filed a response in

opposition. DN 49. White and Smith then filed a reply. DN 50. The matter is now ripe for review.

           For the reasons stated herein, Defendants’ motion to dismiss will be granted.

                                                 I. BACKGROUND

           Mallory, a pretrial detainee at Louisville Metro Department of Corrections (“LMDC”),

initiated this action by filing a pro se complaint in the Jefferson County Circuit Court. DN 1-1.

Defendants removed and Mallory filed an amended complaint. DN 1, 8. This Court screened both

of Mallory’s pleadings pursuant to 28 U.S.C. § 1915A and determined that several of his claims,

including official capacity and individual capacity claims asserted against Smith and White for

deliberate indifference to a serious medical need and violations of the Health Insurance Portability

and Accountability Act, failed to state a claim upon which relief may be granted.1 DN 15 at 5-7.

           Thereafter, Smith and White moved for entry of a final judgment because the dismissal

order did not specify whether it was with or without prejudice. DN 17. We ultimately denied this




1
    The Court also dismissed Mallory’s retaliation claim against Smith during its initial review. DN 15 at 7-8.
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 2 of 12 PageID #: 317




motion after concluding that Smith and White failed to carry “their burden to show entitlement to

the requested relief under Rule 54(b).” DN 19 at 3.

       In November 2020, Felix H. Sharpe II entered his appearance on behalf of Mallory and

later moved to file a second amended complaint. DN 32, 38. This Court granted the motion in part.

DN 43, 44. With regard to Smith and White, the Second Amended Complaint asserts the following

claims: (1) Smith violated Mallory’s Fourteenth Amendment right to adequate medical care when

he “with[eld] Plaintiff’s hemorrhoid wipes or alternative treatments for his rectal bleeding,

refus[ed] Plaintiff a consultation for the nodes in his lungs, and den[ied] access to an outside

doctor”; (2) White violated Mallory’s Fourteenth Amendment right to adequate medical care when

she refused to “regularly check in with Plaintiff” after his failed suicide attempt and “mocked him

on her rare visits”; and (3) Smith violated Mallory’s First Amendment right to engage in protected

conduct when he denied medical treatment for Mallory because he was named in this lawsuit. DN

45 at 7-9.

       Smith and White now move to dismiss Mallory’s right to adequate medical care claims.

DN at 46 at 6-12. Smith does not argue that the retaliation claim should be dismissed.

                                     II. LEGAL STANDARD

       To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

matter, accepted as true, [that] ‘states a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

pleading standard outlined in Rule 8 does not require a complaint to contain “detailed factual

allegations, but it demands more than an unadorned, the-defendant unlawfully harmed me



                                                  2
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 3 of 12 PageID #: 318




accusation.” Id. As such, “a pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation

of the elements of a cause of action will not do.’ Nor does a complaint suffice if it tenders ‘naked

assertion[s]’ devoid of ‘further factual enhancement.’” Id.

         In undertaking this inquiry, the Court “must (1) view the complaint in the light most

favorable to the plaintiff and (2) take all well-pleaded factual allegations as true.” Tackett v. M &

G Polymers, USA, LLC, 561 F.3d 478, 488 (6th Cir. 2009). The Court may grant a motion to

dismiss “only if, after drawing all reasonable inferences from the allegations in the complaint in

favor of the plaintiff, the complaint still fails to allege a plausible theory of relief.” Garceau v. City

of Flint, 572 F. App'x 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677–79).

                                                  III. ANALYSIS

         Prison authorities have a constitutional obligation to provide medical care to incarcerated

individuals. Estelle v. Gamble, 429 U.S. 97, 102-03 (1976). “The Eighth Amendment forbids

prison officials from ‘unnecessarily and wantonly inflicting pain’ on an inmate by acting with

‘deliberate indifference’ toward the inmate’s serious medical needs.” Blackmore v. Kalamazoo

Cnty., 390 F.3d 890, 895 (6th Cir. 2004) (quoting Estelle, 429 U.S. at 104). The Fourteenth

Amendment similarly protects pretrial detainees. Bell v. Wolfish, 441 U.S. 520, 545 (1979).

         Historically, the Sixth Circuit has “consistently applied the same ‘deliberate indifference’

framework to Eighth-Amendment claims brought by prisoners as Fourteenth-Amendment claims

brought by pretrial detainees.” Griffith v. Franklin Cty., Kentucky, 975 F.3d 554, 567 (6th Cir.

2020) (collecting cases). For either set of claims, a plaintiff must conventionally satisfy both an

objective and subjective component.2


2
  We note that the United States Supreme Court’s decision in Kingsley v. Hendrickson, 576 U.S. 389 (2015), may
abrogate the subjective component of a Fourteenth Amendment deliberate indifference claim. However, we decline
to address the impact of the Court’s decision on this case considering that (1) the Sixth Circuit has not resolved whether
pretrial detainees need even show that a defendant was subjectively aware of their serious medical conditions and

                                                            3
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 4 of 12 PageID #: 319




        To establish the objective component, a plaintiff must allege the “existence of a sufficiently

serious medical need.” Blackmore, 390 F.3d at 895. A sufficiently serious medical need “is ‘one

that has been diagnosed by a physician as mandating treatment or one that is so obvious that even

a lay person would easily recognize the necessity for a doctor's attention.’” Harrison v. Ash, 539

F.3d 510, 518 (6th Cir. 2008) (quoting Blackmore, 390 F.3d at 897). When a serious medical need

is not obvious and a plaintiff seeks redress based on the inadequacy of the care, “[t]here must be

‘medical proof that the provided treatment was not an adequate medical treatment of [the person’s]

condition or pain.’” Santiago v. Ringle, 734 F.3d 585, 591 (6th Cir. 2013).

        To satisfy the subjective component, a plaintiff must show that a prison official had “a

sufficiently culpable state of mind in denying medical care.” Farmer v. Brennan, 511 U.S. 824,

834 (1994). This requirement “entails something more than mere negligence” but can be “satisfied

by something less than acts or omissions for the very purpose of causing harm or with knowledge

that harm will result.” Id. at 835. The official must have “‘subjectively perceived facts from which

to infer substantial risk to the prisoner, that he did in fact draw the inference, and that he then

disregarded that risk’ by failing to take reasonable measures to abate it.” Griffith, 975 F.3d at 568

(quoting Rhinehart v. Scutt, 894 F.3d 721, 738 (6th Cir. 2018)). A court must analyze the subjective

component for each official individually based on “the information that was available to them at

the time.” Rouster v. Cty. of Saginaw, 749 F.3d 437, 453 (6th Cir. 2014).

        Importantly, not every claim by a prisoner that he or she received inadequate medical care

states a constitutional violation. The United States Supreme Court has explained that:

                 [A]n inadvertent failure to provide adequate medical care cannot be
                 said to constitute an unnecessary and wanton infliction of pain or to
                 be repugnant to the conscience of mankind. Thus, a complaint that
                 a physician has been negligent in diagnosing or treating a medical

wantonly disregarded them and (2) Mallory did not offer the argument before this Court. See Richmond v. Huq, 885
F.3d 928, 938 n.3 (6th Cir. 2018); Beck v. Hamblen Cty., Tennessee, 969 F.3d 592, 601 (6th Cir. 2020).

                                                       4
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 5 of 12 PageID #: 320




                condition does not state a valid claim of medical mistreatment under
                the Eighth Amendment. Medical malpractice does not become a
                constitutional violation merely because the victim is a prisoner. In
                order to state a cognizable claim, a prisoner must allege acts or
                omissions sufficiently harmful to evidence deliberate indifference to
                serious medical needs. It is only such indifference that can offend
                evolving standards of decency in violation of the Eighth
                Amendment.

Estelle, 429 U.S. at 106; see also Britt v. Hamilton Cty., No. 1:17-CV-724, 2021 WL 1184057, at

*7 (S.D. Ohio Mar. 30, 2021) (“The Sixth Circuit's purpose for including this requirement is clear:

the subjective requirement is designed to prevent the constitutionalizing of medical malpractice

claims”). Thus, a pretrial detainee’s disagreement with his physician over the proper medical

treatment or diagnosis does not allege a cognizable under 42 U.S.C. § 1983. Street v. Corr. Corp.

of Am., 102 F.3d 810, 816 n.13 (6th Cir. 1996); Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th

Cir. 1995).

       A. Allegations Against Smith

       Mallory’s deliberate indifference claim against Smith is based upon several occurrences.

              1. Hemorrhoids

       Mallory alleges that from July 2017 to June 2019 he “bled[] from his rectum daily for

several weeks at a time.” DN 45 at 4. To ease his pain, he “relied on hemorrhoid wipes delivered

by his family.” DN 45 at 4. However, in May 2019, Smith purportedly prevented Mallory from

obtaining the wipes and did not provide “any alternative treatment.” DN 45 at 4. Mallory then

requested the “medical staff” at LMDC arrange a consult with an outside physician but was

informed that Smith was the only person who could make such a referral, which Mallory alleges

did not occur. DN 45 at 4.

       Here, Mallory’s allegations—that he “bled[] from his rectum daily for several weeks at a

time” and that his bleeding created a “painful and uncomfortable condition”—do not satisfy the

                                                 5
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 6 of 12 PageID #: 321




requirements under the objective component for a claim of deliberate indifference. See e.g., Border

v. Trumbull Cnty. Bd. of Comm’rs, 414 F. App’x 831, 837–38 (6th Cir. 2011) (detainee’s medical

need was sufficiently serious and obvious where he appeared “severely intoxicated,” “huddled and

slumped over,” had red and glazed eyes, “had difficulty walking and staying awake,” “slurr[ed]

his speech,” and later died from a drug overdose); Preyor v. City of Ferndale, 248 F. App’x 636,

642 (6th Cir. 2007) (detainee’s symptoms “show[ed] . . . a sufficiently ‘serious medical

condition,’” where the detainee, a diabetic who died in custody from heroin withdrawal, vomited

(“a clear manifestation of internal physical disorder”), had diarrhea causing dehydration, and was

seen lying on the cell floor). Unlike cases that find the existence of a sufficiently serious medical

need, the facts, as plead, fail to support a reasonable inference that Mallory displayed symptoms

of a serious condition such that anyone who observed him in that state would have understood his

critical need for medical attention. Likewise, neither the Second Amended Complaint nor the

Response include medical evidence related to Mallory’s condition. See Martin v. Warren Cty.,

Kentucky, 799 F. App'x 329, 338 (6th Cir. 2020), reh'g denied (Feb. 4, 2020). Therefore, Mallory’s

claim cannot survive dismissal.

       Even, assuming arguendo, that Mallory’s allegations constitute a serious medical need,

they fall short with respect to the subjective prong because the facts, as plead, do not justify an

inference that Smith was aware of facts from which a reasonable inference could be drawn that a

substantial risk of serious harm existed or that Smith actually drew such an inference. See Farmer,

511 U.S. at 837. Notably, the Second Amended Complaint does not assert that Smith knew about

Mallory’s condition or his request for a second opinion from an outside physician. As such,

Mallory fails to demonstrate that Smith was aware of and disregarded facts that would reasonably

indicate substantial medical distress.



                                                 6
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 7 of 12 PageID #: 322




       Moreover, the authorities cited by Mallory in support of his opposition to Defendants’

motion are not pertinent. Unlike the plaintiffs in Washington v. Gilmore, 841 F. App'x 466, 469

(3d Cir. 2021) and Hill v. Coleman, No. 1:20-CV-542, 2020 WL 4726702 (W.D. Mich. Aug. 14,

2020), who alleged that medical professionals failed to administer any treatment after being

apprised of extreme rectal bleeding, Mallory does not assert that Smith knew about his condition,

ignored a direct request for treatment, or provided wholly incompetent care.

       Accordingly, Mallory cannot maintain a claim for medical indifference against Smith

related to his hemorrhoids and the failure to provide any alternative treatment after his wipes were

apparently revoked.

           2. Chest Pain and Trouble Swallowing

       The central question concerning this aspect of Mallory’s deliberate indifference claim is

whether Mallory has alleged sufficient facts to satisfy the subjective component of the deliberate

indifference inquiry. According to the Second Amended Complaint, “Smith informed [Mallory]

that he had nodes in his lungs and proscribed him occasional breathing treatments” to alleviate the

ailment. DN 45 at 4. Sometime thereafter, Mallory requested “an official diagnosis” and a

“consultation with an outside physician” to confirm whether the nodes in his lungs had spread to

his neck, neither of which were apparently provided by Smith. DN 45 at 4.

       Generally, “[a] doctor's errors in medical judgment or other negligent behavior do not

suffice to establish deliberate indifference.” Rhinehart, 894 F.3d at 738; see also Loyd v. Hacker,

No. CV 6:21-53-WOB, 2021 WL 1392837, at *1 (E.D. Ky. Apr. 12, 2021) (“allegations of medical

malpractice or negligent diagnosis and treatment are not cognizable in the constitutional context”).

In fact, federal courts are quite reluctant to second guess medical judgments where the plaintiff

has received some medical treatment. See Rhinehart, 894 F.3d at 738 (quoting Richmond v. Huq,



                                                 7
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 8 of 12 PageID #: 323




885 F.3d 928, 940 (6th Cir. 2018)) (“when a claimant challenges the adequacy of an inmate's

treatment, ‘this Court is deferential to the judgments of medical professionals’”). However, the

Sixth Circuit has also recognized that:

               [P]rison officials may not entirely insulate themselves from liability
               under § 1983 simply by providing some measure of treatment.
               Indeed, deliberate indifference may be established in cases where it
               can be shown that a defendant rendered “grossly inadequate care”
               or made a “decision to take an easier but less efficacious course of
               treatment.”

Jones v. Muskegon Cnty., 625 F.3d 935, 944-45 (6th Cir. 2010) (quoting Terrance v. Northville

Reg'l Psychiatric Hosp., 286 F.3d 834, 843 (6th Cir. 2002)).

       Here, Mallory concedes that Smith provided some care to treat the nodes in his lungs. DN

45 at 4, 49 at 8. Thus, his claim fails unless he can show that Smith’s care was so grossly inadequate

that it amounts to no treatment at all. See Griffith, 975 F.3d at 568 (internal citation and quotation

marks omitted) (“where the plaintiff has received some medical treatment, federal courts are

generally reluctant to second guess medical judgments and to constitutionalize claims which sound

in state tort law. A plaintiff can nevertheless satisfy this standard by demonstrating that a medical

professional consciously exposed the patient to an excessive risk of serious harm in administering

treatment, or rendered medical care so woefully inadequate as to amount to no treatment at all”).

       But, even when Mallory’s allegations are read in the light most favorable to him, the

Second Amended Complaint lacks sufficient facts from which a reasonable inference can be drawn

that tends to establish Smith consciously exposed Mallory to an excessive risk of serious harm or

provided an easier but less efficacious course of treatment. All that Mallory alleges in the Second

Amended Complaint is that Smith failed to provide a diagnosis for the nodes in his lungs and

permit a consultation with an outside physician. DN 45 at 4. Although these allegations may

amount to medical negligence, at most, in diagnosis or managing a condition, they certainly do not

                                                  8
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 9 of 12 PageID #: 324




rise to the level of grossly inadequate care. See Fisher v. Fed. Bureau of Prisons, 484 F. Supp. 3d

521, 534 (N.D. Ohio 2020) (dismissing plaintiff’s deliberate indifference claim after finding that

the decision to deny a request for a specialist was based on professional medical judgment);

Daniels v. Mindlin, No. 2:19-CV-236, 2019 WL 6907328, at *6 (W.D. Mich. Dec. 19, 2019)

(dismissing plaintiff’s deliberate indifference claim against a prison physician that provided a more

conservative treatment option than the one requested by the plaintiff because “differences in

judgment between an inmate and prison medical personnel regarding the appropriate medical

diagnosis or treatment are not enough to state a deliberate indifference claim”); Reilly v.

Vadlamudi, 680 F.3d 617, 625 (6th Cir. 2012) (plaintiff’s allegations that defendant failed to

“[o]btain and appreciate an appropriate [medical] history; obtain appropriate diagnostic studies;

include malignant tumor in the [ ] diagnosis; promptly refer [Plaintiff] to or consult with [a] . . .

specialist; provide timely . . . medical care; and ensure Plaintiff is evaluated by a physician” may

have supported a claim for professional negligence but not deliberate indifference).

       Accordingly, while the Court is sympathetic to Mallory’s concerns for his physical well-

being and dissatisfaction with the course of treatment for his pain, his allegations do not assert a

cognizable federal constitutional claim and must be dismissed.

       B. Allegations Against White

       Following Mallory’s failed suicide attempt in March 2018, he complained to LMDC staff

that White was not making rounds. DN 45 at 5. Thereafter, White began making rounds, but

Mallory alleges that, during these rounds, White would “taunt [him] about the restrictions on his

movements” and “mock him.” DN 45 at 5, 8. He further asserts that White “refused to have private

meetings with [him] without corrections officers present despite . . . the distress this caused [him].”

DN 45 at 5.



                                                  9
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 10 of 12 PageID #: 325




       The parties do not dispute whether Mallory alleged sufficient factual allegations

demonstrating a serious medical condition related to his mental health. Instead, the disagreement

concerns the subjective component.

       Here, Mallory’s Second Amended Complaint concedes that White and other LMDC staff

provided some care following his suicide attempt. DN 45 at 5, 49 at 9. Thus, this claim concerns

the adequacy of treatment Mallory received and must also be dismissed unless the facts, as plead,

show that the treatment provided was grossly inadequate. See Griffith, 975 F.3d at 568.

       Here, although it may be inferred that White knew about Mallory’s suicide attempt, the

facts, as plead, are not sufficiently stated to draw a reasonable inference that White’s treatment

was grossly inadequate or that she provided an easier but less efficacious course of treatment. See

Jones., 625 F.3d at 944-45. All Mallory alleges is that White did not “regularly check in with

[him]” and that she declined to have “private meetings” to discuss his mental health. DN 45 at 5,

8. But these statements clearly concern the adequacy of the treatment provided, which this Court

declines to question considering that the Second Amended Complaint fails to assert facts indicating

that the treatment was wholly lacking or that White consciously exposed Mallory to an excessive

risk of serious harm. See Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976) (“where a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law”); Shehee v. Saginaw Cty., 86 F. Supp. 3d 704, 715 (E.D.

Mich. 2015) (quoting Youngberg v. Romeo, 457 U.S. 307, 323 (1982)) (a court may “infer

deliberate indifference ‘only when the decision by the professional is such a substantial departure

from accepted professional judgment, practice, or standards as to demonstrate that the person

responsible actually did not base the decision on such a judgment’”). Moreover, we note that, even



                                                10
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 11 of 12 PageID #: 326




when the statements concerning the frequency of White’s rounds and the nature of her meetings

with Mallory are read in the light most favorable to him, the allegations amount to nothing more

than medical negligence in diagnosis or managing a condition, which is not cognizable. See Owens

v. Hutchinson, 79 F. App'x 159, 161 (6th Cir. 2003) (“A patient's disagreement with his physicians

over the proper medical treatment alleges no more than a medical malpractice claim, which is a

tort actionable in state court, but is not cognizable as a federal constitutional claim”); Rhinehart,

894 F.3d at 740 (internal citation and quotation marks omitted) (“An inmate's disagreement with

the testing and treatment he has received . . . does not rise to the level of an Eighth Amendment

violation. Nor does a desire for additional or different treatment . . . suffice to support an Eighth

Amendment claim”); Broughton v. Premier Health Care Servs., Inc., 656 F. App'x 54, 57 (6th Cir.

2016) (noting that the denial of certain medication may have neglected plaintiff’s risk of suicide,

but it could not satisfy the subjective component of a deliberate indifference claim because it

asserts nothing more than ordinary negligence); Downard for Est. of Downard v. Martin, 968 F.3d

594, 601 (6th Cir. 2020) (“even an inmate's recent threats of suicide do not make it obvious that

he poses a strong likelihood of suicide if he denies feeling suicidal at intake”).

         Similarly, the fact that White may have “taunted” Mallory during her rounds does not

amount to a constitutional violation considering that the Second Amended Complaint lacks

sufficient facts from which a reasonable inference can be drawn that tends to establish any mockery

by White equates to the type of treatment that the constitution prohibits. See e.g., Johnson v.

Unknown Dellatifa, 357 F.3d 539, 545-46 (6th Cir. 2004) (finding that a correctional officer’s

aggravating remarks and insults did not constitute the type of infliction of pain that the constitution

prohibits). Accordingly, Mallory has not plead a cognizable claim for medical indifference against

White.



                                                  11
Case 3:19-cv-00120-CRS Document 51 Filed 08/20/21 Page 12 of 12 PageID #: 327




                                        IV. CONCLUSION

         For the reasons discussed herein, Defendants’ motion to dismiss will be granted by separate

order.


         August 20, 2021




                                                 12
